*89The opinion of the court was delivered, May 13th 1867, by
Thompson, J.
— Notwithstanding the magnitude of the appellant’s paper-book, and the earnestness of his counsel in argument,' the case admits óf no extended discussion. The questions raised are very simple indeed. In the plaintiff’s bill it is charged that the defendant Ansbacher bought the messuage and tenement in question, with notice that Brown, his vendor, had no authority to sell it, because Leach was the equitable owner of it; that Ansbacher was not a bond fide purchaser for a full and valuable consideration, and ought therefore to be restrained from seeking to disturb him in the possession. Brown held the plaintiff’s title by sheriff’s sale, and when he sold, the plaintiff occupied the position of his tenant under a written lease from him.
The notice of title in Leach was positively denied in the answers of both Ansbacher and Brown. The master found that there was no such notice; and the court below, owing to the absence of definite exceptions to the master’s report, went into a review of the testimony for itself, and arrived at the same conclusion.
On account of the irregularity which brought upon the court below the necessity of examining the testimony, in order to decide the case, we have been forced to look over the entire testimony likewise, to see that the learned judge made no mistake in his finding of the facts. The result of our investigation is, that there is not a shadow of testimony to sustain the plaintiff’s allegation of notice denied by the answers. On the contrary, there is abundant testimony that Leach knew of the sale to Ansbacher by Brown, and not only gave no notice of any title or trust in his favor, but assented to and approved of it.
To have sustained his claim of an interest against the sheriff’s deed, and his position of tenant to the purchaser, would have required clear notice; but nothing in the transaction gave the least sign to put the purchaser on inquiry. The possession will, it is admitted; but when the party is in possession under a lease, the knowledge of the lease dispenses with the inquiry of how the possession is held. That knowledge the agent had, and of the very terms of the lease. That was enough for him; he was not bound to inquire of the tenant in possession if the lease was fair or fraudulent, or whether there was a trust notwithstanding: Sugd. on Vend. 339 ; Hood v. Fahnestock, 4 Barr 474.
Nobody is required to make inquiry whether there is fraud or t trust w'here the title and possession give no indication that there is either. If there was no notice brought home to the defendant that his vendor had no right to sell, the title in his hands being all regular, and the possession being in accordance with the title, it is scarcely necessary to say, that he would take a clear title to the equitable interest conveyed by the sheriff’s deed, and that is just where this case stands, so far as the plaintiff is concerned.
Leach’s interest in the premises was but an equity, and the *90purchaser at sheriff’s sale took it subject to what might be due the holder of the legal title. It was Leach’s interest only that passed By the sale to Brown. The same interest Brown sold and conveyed to Anshacher, who paid Brown for it in full before any notice of claim by Leach was given. That annulled any equity in the latter on the ground of notice before payment. What was to be paid the holder of the legal title does not concern him.. It was another matter altogether. Equity, on the score of payment after notice, applies to things pui’chased hut not paid for. Here what was purchased from Brown was fully paid for, and the notice therefore, before paying for the legal title does not weaken Ansbacher’s title to the equity he had purchased without notice.
It is scarcely necessary to remark on the strained inference of notice of a trust in favor of Leach, from the’ circumstance of a special warranty in the deed of Brown to the defendant. It did not imply knowledge of want of title. On the contrary, the implication is rather that the title had been examined and no covenant was needed. Deeds with general warranty in Philadelphia are almost unknown; and I have no doubt many persons would look on such a covenant with a suspicion that it implied that there was a defect somewhere, to be indemnified against by the covenant. Be “this as it may, it was'not a circumstance to put the defendant on inquiry for any secret trust outstanding against Brown’s title.
We see nothing to correct in the decree of the court below, and must therefore affirm it.
The latitude in adducing testimony before the examiner by the counsel for the plaintiff below is not to be commended, and I cannot doubt that if a little of the consideration bestowed on the argument had been present at the examination, much irrelevant testimony taken, would, as it ought, to have been omitted.
In conclusion, we ought to say that there was no error in allowing an amendment of the defendant’s answer. It was entirely within the discretion of the court, and will never be denied when justice demands it.
The decree of the court below, so far as it is before us, is affirmed at the cost of the appellant.